April 17, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                         BREOF BNK TEXAS, L.P., Appellant

NO. 14-11-00351-CV                       V.

     D.H. HILL ADVISORS, INC. AND D.H. HILL, INDIVIDUALLY, Appellees
                          ____________________



      This cause, an appeal from the judgment in favor of appellees, D.H. Hill Advisors,
Inc. and D.H. Hill, individually, signed February 10, 2011, was heard on the transcript of
the record. We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Breof BNK Texas, L.P. to pay all costs incurred in this
appeal. We further order this decision certified below for observance.